DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 28 June 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, there is no antecedent basis for “the plurality of walls”. It appears claim 5 was intended to be dependent on claim 2, and for the purpose of examination, has been interpreted accordingly.
	Regarding claim 9, reinforcing fibers are introduced in both intervening claim 7 and intervening claim 8. Accordingly, it is unclear which reinforcing fibers are being referenced by “the reinforcing fibers” in claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2006/0245989).
	Regarding claim 1, Miller teaches a composite pipe (Abstract; paragraph 13), the composite pipe comprising an inner pipe having a first diameter, the inner pipe forming an inner flow channel; an outer pipe having a second diameter greater than the first diameter, wherein the inner pipe and the outer pipe have a common axis; and a plurality of outer flow channels formed between the inner pipe and the outer pipe (Figure 1; paragraphs 13 and 17). The preamble recitation of a “drill pipe” does not convey any structure beyond that taught by Miller.
	Regarding claims 2-3 and 5-6, Miller clearly teaches these additional limitations. Plastic satisfies a polymer since plastic is polymeric.
	Regarding claim 7, the claims a drawn to a product and are thus not limited to any particular method of manufacture. Rather, they are only limited to any structure implied by such method of manufacture. See MPEP 2113. The recitation of pultruding as one piece using a reinforcing fiber and a matrix material only requires a one piece pipe having the structure recited in claim 2 and comprising reinforcing fiber in matrix material. Such is taught by Miller (Figure 1; paragraph 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 1-3 and 5-7 above, and further in view of Goldsworthy (US 3769127).
	Regarding claim 4, Miller does not recite specific reinforcing fibers. However, carbon fibers are known as suitable reinforcing fibers in high performance composite pipes. See Goldsworthy (column 1, lines 11-21; column 9, lines 27-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use carbon fibers as the reinforcing fibers in Miller because one of ordinary skill in the art would have been motivated to use known suitable reinforcing fibers, as evidenced by Goldsworthy.
	Regarding claim 8, Miller does not recite the claimed multi-direction reinforcement over an outer diameter of the outer pipe comprising a reinforcing fiber. However, such is suggested by Goldsworthy for providing reinforcing layers with axial strength, burst strength, and combined axial and tensile strength (column 6, lines 16-25; column 7, lines 1-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Miller because one of ordinary skill in the art would have been motivated to achieve the above noted advantages suggested by the teachings of Goldsworthy.
	Claim 9 is satisfied for the reasons provided above.
	Regarding claim 10, as noted above Miller suggests a plastic, i.e. polymeric, matrix. However, Miller does not teach a polymeric resin coating that at least partially encapsulates the multi-directional reinforcement. Such requires no more than the resin in which the multi-direction reinforcement is embedded. Goldsworthy provides such an embedding resin to form the desired fiber reinforced tubular structure having outer multi-directional reinforcement (column 7, lines 34-52; column 10, lines 1-11; Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Miller because one of ordinary skill in the art would have been motivated to provide the multi-directional reinforcement structure suggested by Miller to provide the above noted advantages of multi-directional strength suggested by the teachings of Goldsworthy.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 1-3 and 5-7 above, and further in view of Bryn (US 6742547).
	Regarding claim 11, while not taught by Miller, forming composite materials of complex cross-section from three-dimensionally woven fiber reinforcement is known in the art of manufacturing composites for providing fully integrated shapes with high laminar strength, improved load tolerance and other advantages. See Bryn (column 5, lines 25-44; column 3, lines 7-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Miller because one of ordinary skill in the art would have been motivated to provide the above noted advantages in accordance with the teachings of Bryn.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 1-3 and 5-7 above, and further in view of Kalamkarov (US 6061902).
	Regarding claim 12, Miller does not teach the claimed embedded sensor. However, such is suggested by Kalamkarov for collecting data such as strain, which is considered related to a characteristic of an ambient environment such as depth or pressure (column 1, lines 34-50; column 5, lines 35-64). Kalamkarov also suggests a temperature sensor (column 6, line 43), which is clearly related to a characteristic of an ambient environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Miller because one of ordinary skill in the art would have been motivated to allow for collection of strain or temperature data, as suggested by the teachings of Kalamkarov.
	Regarding claim 13, naturally the embedded sensor suggested by Kalamkarov is capable of being operative coupled to a transceiver to send the data above the surface where it can be interpreted by operators. The claims are directed to the composite pipe. The transceiver is not positively claimed as part of the composite pipe, and thus this limitation is satisfied by the above noted capability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745